In re: Autry Lee Jones, applying for writ of certiorari.
Writ denied. Applicant whose “remedial” writ filed in the district court was dismissed by the trial judge on an exception of no cause of action, has filed what the trial court properly construed to be a writ of mandamus. Inasmuch as this civil action in the district court was dismissed as stating no cause of action, petitioner’s procedural remedy is an appeal to the First Circuit Court of Appeal. Since petitioner has not exhausted his appellate rights his application for a writ of certiorari from this Court is premature.